                 Case 4:17-cr-00569 Document 47 Filed on 02/26/21 in TXSD Page 1 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1


                                            UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF TEXAS
                                                     Holding Session in Houston
         UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 v.                                    (For Revocation of Probation or Supervised Release)
     MICHAEL DAVID BOUCHILLON
                                                                       CASE NUMBER: 4:17CR00569-001
                                                                       USM NUMBER: 17300-045

                                                                       Larry Eastepp, AFPD
                                                                       Defendant’s Attorney
THE DEFENDANT:
7 admitted guilt to violation of condition(s) 1                      of the term of supervision.
  was found in violation of condition(s)                                  after denial of guilt.

The defendant is adjudicated guilty of these violations:
Violation Number           Nature of Violation                                                         Violation Ended
1                          Failure to submit a written report within the first five days of each month October 2020
                           as directed (Standard Condition)


    See Additional Violations
        The defendant is sentenced as provided in pages 2 through        4   of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                      and is discharged as to such violation(s) condition.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

 Defendant’s Soc. Sec. No.: XXX-XX-7593                                           bruary 25, 2021
                                                                                February
 Defendant’s Date of Birth: XX/XX/1981                                            te of Imposition of Judgment
                                                                                Date

 City and State of Defendant’s Residence:
 , Houston, Texas                                                               ReservedForJudgeSignature
                                                                                   serv
                                                                                      ved
                                                                                        e ForJudgeSi
                                                                                                   Sign
                                                                                                   Si
                                                                                                    ign
                                                                                                     gnat
                                                                                                        atur
                                                                                                        aturee
                                                                                                          ur
                                                                                Signature
                                                                                    nature of Judge

                                                                                Gray
                                                                                  ay H. Miller
                                                                                U.S.
                                                                                  S. District Judge
                                                                                Name and
                                                                                       d Titl
                                                                                         Title off JJudge
                                                                                                      d

                                                                                ReservedForSignDate
                                                                                Date: February 26, 2021
                 Case 4:17-cr-00569 Document 47 Filed on 02/26/21 in TXSD Page 2 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2 – Imprisonment
                                                                                                Judgment — Page   2    of   4
 DEFENDANT:               MICHAEL DAVID BOUCHILLON
 CASE NUMBER:             4:17CR00569-001

                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term
of: time served.


      See Additional Imprisonment Terms.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.


      The defendant shall surrender to the United States Marshal for this district:
          at                             on
          as notified by the United States Marshal.


      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          before 2 p.m. on
          as notified by the United States Marshal.
          as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                    to

 at                                                 , with a certified copy of this judgment.


                                                                                            UNITED STATES MARSHAL




                                                                        By
                                                                                        DEPUTY UNITED STATES MARSHAL
                   Case 4:17-cr-00569 Document 47 Filed on 02/26/21 in TXSD Page 3 of 4
AO 245D (Rev. 09/19)      Judgment in a Criminal Case for Revocations
                          Sheet 3 – Supervised Release
                                                                                                           Judgment — Page        3      of        4
 DEFENDANT:                 MICHAEL DAVID BOUCHILLON
 CASE NUMBER:               4:17CR00569-001

                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: Three (3) years.

                                                   MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from imprisonment
      and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance abuse.
                  (check if applicable)
4.          You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of restitution. (check
            if applicable)
5.    7     You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.          You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as directed by
            the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work, are a
            student, or were convicted of a qualifying offense. (check if applicable)
7.          You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

                                    STANDARD CONDITIONS OF SUPERVISION
      See Special Conditions of Supervision.
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed because they
establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to keep informed,
report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release from
      imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when you must
      report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court or
      the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living arrangements (such
      as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the probation officer in advance
      is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
      expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take any
      items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing so. If
      you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from doing so. If you
      plan to change where you work or anything about your work (such as your position or your job responsibilities), you must notify the probation
      officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of a
      felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was designed,
      or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first getting
      the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you to
      notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you
      have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.
14.   If restitution is ordered, the defendant must make restitution as ordered by the Judge and in accordance with the applicable provisions of 18 U.S.C.
      §§ 2248, 2259, 2264, 2327, 3663A and/or 3664. The defendant must also pay the assessment imposed in accordance with 18 U.S.C. § 3013.
15.   The defendant must notify the U.S. Probation Office of any material change in the defendant’s economic circumstances that might affect the
        defendant’s ability to pay restitution, fines, or special assessments.
                 Case 4:17-cr-00569 Document 47 Filed on 02/26/21 in TXSD Page 4 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3D – Supervised Release
                                                                                    Judgment — Page   4    of     4
 DEFENDANT:              MICHAEL DAVID BOUCHILLON
 CASE NUMBER:            4:17CR00569-001

                                   SPECIAL CONDITIONS OF SUPERVISION



                            DRUG/ALCOHOL TREATMENT: The defendant shall participate in a program,
                            inpatient or outpatient, for the treatment of drug and/or alcohol addiction, dependency or
                            abuse which may include, but not be limited to urine, breath, saliva and skin testing to
                            determine whether the defendant has reverted to the use of drugs and/or alcohol. Further
                            the defendant shall participate as instructed and as deemed necessary by the probation
                            officer and shall comply with all rules and regulations of the treatment agency until
                            discharged by the Program Director with the approval of the probation officer. The
                            defendant shall further submit to such drug-detection techniques, in addition to those
                            performed by the treatment agency, as directed by the probation officer. The defendant
                            will incur costs associated with such drug/alcohol detection and treatment, based on ability
                            to pay as determined by the probation officer.

                            SEX OFFENDER TREATMENT The defendant must participate in a sex offense
                            specific treatment program. The probation officer will supervise your participation in the
                            program (provider, location, modality, duration, intensity, etc …). You must pay the costs
                            of the program if financially able.

                            MENTAL HEALTH: The defendant is required to participate in a mental health program
                            as deemed necessary and approved by the probation officer. The defendant will incur costs
                            associated with such program, based on ability to pay as determined by the probation
                            officer.

                            SEX OFFENDER REGISTRATION: The defendant shall register with the sex offender
                            registration agency in any state where the defendant resides, is employed, carries on a
                            vocation, or is a student, as directed by the probation officer. The probation officer will
                            provide the state officials with any and all information required by the state sex offender
                            registration agency and may direct the defendant to report to that agency personally for
                            additional processing, such as photographing and fingerprinting.
